Title: To George Washington from Lieutenant Colonel John Taylor, 20 July 1779
From: Taylor, John
To: Washington, George


        
          May it please your Excellency:
          Elizth Town [N.J.]July 20th 1779.
        
        I have made it my particular business since I have been stationed at this place, to make use of every mean⟨s⟩ in my power to procure intelligence of the movements and designs of the Enemy; but nothing worthy of your Excellency’s attention offering, I have omitted writing untill the present.
        I have it from good authority that the Troops who were with Governor Tryon to the Eastward, have returned to N. York, and moved up the North River, and also, that General Clinton is collecting his force; and the report of N. York is, that Sir Harry much chagrined at our late success hath publickly declared that he will with vigour attempt the Fort at West Point.
        By a person who hath been in N. York I have information that a reinforcement of 6000 men is hourly expected to arrive from England. The account is this. The person employed for the purpose of

procuring Intelligence lately saw a letter in the hands of a Gentleman in N. York which was wrote by his Correspondent in England, which says that 6000 Troops are embarked for America, and the person who brought said letter, arrived last week in N. York, and declared in the hearing of the man employed as above, that the Fleet with the Troops on board were dropping down the channel when he sailed. and that he believed they would soon arrive.
        If your Excellency shall at any time think fit to give me any instructions either to obtain intelligence, or any other thing in which I can be serviceable your Excellency’s orders shall be punctually attended to. I remain your Excellency’s most obedient and humble Servant
        
          John Taylor Lt ColonelN. Jersey State Regiment.
        
      